Citation Nr: 0801267	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-31 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability manifested by depression and/or anxiety. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran and M.Z.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to March 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In October 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  


FINDING OF FACT

There is no competent medical evidence of record that shows 
that the veteran is currently diagnosed with an acquired 
psychiatric disability manifested by depression and/or 
anxiety; there is also no competent medical evidence of 
record that shows that the veteran's episodes of depression 
in the 1980s are etiologically related to situational 
depression documented in service.  


CONCLUSION OF LAW

An acquired psychiatric disability manifested by depression 
and/or anxiety was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a November 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of any further 
evidence that pertains to the claim.  In March 2006, the 
veteran was provided notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
claimed disability.  The claim was last readjudicated in 
September 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service private 
and VA treatment records.  For reasons explained in detail 
below, the veteran has not been afforded a VA examination in 
response to his service connection claim as the Board has 
determined that no such examination is required where the 
evidence currently of record fails to indicate that the 
veteran has a current disability that is possibly related to 
his military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
	
The veteran contends that he is entitled to service 
connection for an acquired psychiatric disability manifested 
by depression and/or anxiety.  After careful consideration of 
all procurable and assembled data, the Board finds that 
service connection for this claimed disability is not 
warranted.

The service medical records show that the veteran was seen in 
October 1974 for drug abuse and situational depression.  It 
was noted that the veteran was depressed about being away 
from his family and girlfriend, and it was noted that he took 
a hallucinogenic drug five days prior.  In February 1975, the 
veteran underwent a psychiatric evaluation for complaints of 
infrequent short periods of feeling paranoid since he used 
LSD several months prior.  It was noted that the veteran was 
also seeking a means of returning to the East coast to be 
near his mother who was living alone, becoming an alcoholic, 
and deteriorating both physically and mentally.  The service 
examiner diagnosed transient situational disturbance 
secondary to family problems and possible "flashback" 
phenomenon.  No further complaints were documented during 
service.  The March 1978 separation examination report and 
report of medical history were negative for complaints or 
findings referable to a psychiatric disorder.   

The veteran underwent a VA examination in August 1978.  On a 
review of systems, the veteran's psychiatric status was noted 
as "comprehensive," and his behavior was noted as normal.  

In a September 1987 letter, R.F. reported that the veteran 
was a resident of the Parental Awareness and Responsibility 
facility from April 1984 to June 1984 for a severe cocaine 
abuse problem.  

In letters dated in August 1987, Dr. L.B. and M.Z. reported 
that the veteran was incapacitated by an addiction to drugs, 
and he was in treatment at the Sun Coast Hospital from 
September 1984 to October 1984.  They reported that the 
veteran was treated again from March 1986 to April 1986 for 
depression concerning unresolved issues of alcohol and drug 
use in his family.  An April 1986 discharge summary from Sun 
Coast Hospital noted that the veteran was diagnosed with 
dysthymic disorder and alcohol and drug dependence in 
remission.   

According to letters dated in January 2006 and October 2007 
from M.Z., the veteran's treatment for chemical dependency in 
1984 included treatment for underlying depression.  M.Z. 
indicated that the veteran was treated again from September 
1989 to October 1989 for childhood issues and depression.  

VA treatment records dated in May 2003 and July 2004 noted 
that the veteran reported that he had depression in 1984 when 
he was coming out of his cocaine addiction, but he had not 
had any depressive symptoms since then.  A July 2004 record 
showed that the veteran complained of atypical chest pain.  
The examiner noted that the pain was probably related to 
stress and anxiety, although on review of the veteran's 
psychiatric status, it was noted that the veteran had no 
depression or anxiety.  

At the October 2007 Board hearing, the veteran testified that 
he did not have any mental problems prior to service.  He 
maintained that he had problems during service because he was 
in a state of "culture shock," and he felt depressed being 
away from home.  He first received treatment for depression 
after service in the 1980s.  At that time he was abusing 
drugs, he was arrested, and he lost his job and his family, 
which sent him "into another tailspin."  He received 
further treatment in 1989 during which time he developed 
insight into his problems relating to childhood trauma.  He 
reported that he was also dealing with his mother's 
alcoholism at that time.  He denied that he was currently 
being treated by a psychiatrist, and he denied that he was on 
any medication.  He contended that he was not currently 
depressed, but he believed that depression was not a disorder 
from which one may recover.  He explained that his depression 
and anxiety were still present, but he was able to manage his 
symptoms better today than he did in the past.  He claimed 
that he was currently experiencing heart palpitations from 
anxiety.  He noted that he had a lot of stress at work.  He 
reported that he intended on seeing a psychiatrist to deal 
with current issues involving both his mother and a co-worker 
having cancer.  The record was held open for 60 days for 
purposes of allowing the veteran to submit any additional 
evidence pertaining to any mental evaluation held, but no 
such evidence was submitted.   

The foregoing evidence shows that while diagnosed with 
depression in the past, there is no medical evidence of 
record that shows that the veteran is currently diagnosed 
with chronic depressive and/or anxiety disorders.  The 
veteran maintains that he is currently experiencing anxiety, 
and he essentially contends that he does have depression but 
it is in remission.  Even assuming arguendo that the veteran 
currently has depression and anxiety, there is no competent 
medical evidence of record that shows that these disorders 
are etiologically related to the symptomatology documented in 
the service medical records.  Rather, the medical and 
testimonial evidence of record tends to show that the 
depression and anxiety the veteran has experienced after 
service are due to nonservice-related factors.  During 
service the veteran was only diagnosed with situational 
depression, which by its very own definition means that the 
veteran was experiencing depression in association with a 
situation he currently faced-being away from home.  No 
chronic depressive or anxiety disorder is documented in 
service, or at separation, or at the August 1978 VA 
examination, which tends to show that the veteran's symptoms 
of depression were acute and transitory and in response to 
the particular situation he faced at that time.  After 
service, the first episode of depression is not documented 
until 1984.  According to the medical reports from Dr. L.B. 
and M.Z., the veteran's episodes of depression were again 
noted to be in response to a particular situation he 
currently faced as well as childhood issues.  Also, by the 
veteran's own testimony, the symptoms of anxiety he believes 
he is currently experiencing is in response to even more 
nonservice-related factors-the diagnosis of cancer in his 
mother and a co-worker.  

In essence, the evidence of a currently acquired psychiatric 
disability manifested by depression and/or anxiety and 
evidence of a nexus between the claimed disability and the 
veteran's military service, is limited to his own statements.  
This is not competent evidence of a current psychiatric 
disability and a nexus between the claimed disability and the 
veteran's active service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Board 
finds that service connection is not in order for an acquired 
psychiatric disability manifested by depression and/or 
anxiety.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability 
manifested by depression and/or anxiety is denied. 

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


